DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.

Drawings
The drawings submitted on 5/2/2022 are not accepted as these are considered new matter.

Specification
The amendment filed 5/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the drawing filed 5/2/2022 is considered new matter because the grid formation shown in the figure was not explicitly or implicitly taught in the current specification. The current specification simply state a “grid pattern”, but does not state that the grid pattern would look like the figure as presented.  The grid pattern can be on an angle or have more vertical/horizontal lines.  The grid pattern can have thicker/thinner lines.  There could be three, four, or five vertical lines etc. or three, four or five horizontal lines etc.  How is one to understand that there are only two vertical or two horizontal lines as shown in the new figure? There is nothing within the current specification that states that the grid pattern would look like the pattern presented in the new drawing.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the components" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The claim states “one or more components”.  Therefore, there only needs to be one component.  For the purpose of examination, the components will be read as “the one or more components”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Furuta et al. (2009/0261149) and Gronek et al. (4,431,474).
Regarding claim 1, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture having a size that enables application of force to an entire surface of the substrate at once while the substrate is subjected to the temperature, the fixture comprising internal structures configured to distribute the force evenly across the surface of the substrate.  However, Furuta discloses a fixture 5, 7 configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture having a flat surface 70 that contacts and applies force to an entire surface of the substrate at once (figures 1-3, abstract, paragraphs 0030-0045).  To one skilled in the art at the time of the invention it would have been obvious to provide a fixture as taught by Furuta because the fixture allows each individual component to have its own force being applied which would help distribute the force on each component.  Furuta discloses that the bonding head allows for the component to be thermally compressed without generating a void thereby allowing a connection with high reliability (paragraph 0016).
Furuta does not disclose that the fixture is reinforced with internal ribs.  However, Gronek discloses a fixture reinforced with internal ribs 52a to prevent warpage of the fixture during bonding (abstract, column 4 lines 34-45, column 10 lines 43-58). To one skilled in the art at the time of the invention it would have been obvious to use ribs as taught by Gronek because the ribs prevent bowing/warping during heating of the fixture. This would prevent the substrate from not having any force applied to certain areas (warpage shown in figure 7).  Since Gronek prevents warpage of the bonding tool, it is the Examiner’s position that the fixture is configured to distribute force across the surface of the substrate that is not in contact with metal balls.  
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 2, the limitation “the predefined force comprises seven Newtons or greater” is functional language and does not further limit the apparatus.  
 15		R	Regarding claim 3, the limitation “predefined temperature comprises a temperature between 1300 Celsius (C) and 2500C” is functional language and does not further limit the apparatus.  
Regarding claim 4, Kawasaki discloses that the metal balls comprises copper (paragraphs 0015-0027).  
20	R			Regarding claim 5, Kawasaki discloses that the metal balls comprise pure copper (paragraphs 0015-0027).  
Regarding claim 6, Kawasaki discloses that the metal balls comprise a core that is pure copper (paragraphs 0015-0027).  
30	14Attorney Docket No.: 2012318-0482/2496-US	Regarding claim 9, the solder is material worked upon, and is not required for the apparatus; therefore; the limitation “solder between at least some of the metal balls and conductive contacts on the circuit board, the solder being part of the electrical connections between the substrate and a circuit board” is material worked upon and does not further limit the apparatus. 
Regarding claim 11, the limitation “the substrate comprises an interposer configured to translate a first pitch of contacts to a second pitch of contacts, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.
Regarding claims 12-14, Kawasaki does not specifically disclose that there are between 3000 metal balls and 1510,000 metal balls. However, based on the current specification, the amount of balls is based on the size of the workpiece (material worked upon).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of metal balls needed for preventing the workpiece from being pressed too far toward the substrate and damaging the component.    
Regarding claim 15-16, Kawasaki discloses that of the metal balls is on the order 1-1000 microns.  This overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to use the required size diameter based on how far one would want the workpiece to press down toward the substrate. 
Regarding claim 17, the limitation “the substrate is flat in shape” is material worked upon and does not further limit the apparatus.   

Claims 10, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Furuta et al. (2009/0261149).
Regarding claim 10, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture having a size that enables application of force to an entire surface of the substrate at once and wherein the fixture comprises absent applied force, indentations that complement shapes of the components.  However, Furuta discloses a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture being configured to distribute the force across the surface of the substrate that is not in contact with the metal balls and wherein the fixture comprises indentations (formed at 7a, 50) that complement shapes of the (one or more) components 20, the (one or more) components fit into respective indentations and the indentations being devoid of material when the components are not in the indentations (paragraphs 0040-0041, 0050-0053). Furuta does disclose that more than one components may be compressed simultaneously and the head can be modified leading one skilled in the art to acknowledge that more than one indentation and more than one component can be bonded.  To one skilled in the art at the time of the invention it would have been obvious to use a fixture as taught by Furuta because the fixture allows each individual component to have its own force being applied which would help distribute the force on each component.  Furuta discloses that the bonding head allows for the component to be thermally compressed without generating a void thereby allowing a connection with high reliability (paragraph 0016).
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” and “the substrate comprises one or more components on a surface of the substrate” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 18, the limitation “the substrate is flat in shape; and 30wherein flatness comprises a maximum deviation of no more than .0508 millimeters (2/1000 inches) in a first direction relative to a plane and in a second 15Attorney Docket No.: 2012318-0482/2496-US direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
Regarding claim 19, the limitation “the substrate is flat in shape; and 5wherein flatness comprises a maximum deviation of no more than .0762 millimeters (3/1000 inches) in a first direction relative to a plane and in a second direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
10		 	Regarding claim 20, the limitation “the substrate comprises an interposer; and wherein the substrate is configured to connect electrically to a probe card configured to perform testing on dice on a wafer” is material worked upon and does not further limit the apparatus.  
Regarding claim 21, the limitation “the interposer is configured to translate 15contacts at a first pitch on the probe card to contacts at a second pitch on the circuit board, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.  
Regarding claim 22, Kawasaki discloses that the metal balls are configured not to collapse at all in response to the force below the predefined force and the temperature below the 20predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 9/15/2022.
The arguments with respect to the prior art rejection is moot. There are new rejections presented above.
The Applicant provided a dictionary definition of a grid and stated that the new drawing 4 fits within the definition.  The Applicant argues that the new matter of the specification should be withdrawn.
The Examiner disagrees.  While the new drawing does fit within a definition of grid pattern, the original disclosure did not provide any support for the grid having two vertical and two horizontal lines.  How would one know that by simply stating “grid pattern’ that the pattern would look as it does in figure 4?  A grid pattern can appear in numerous other ways, such as more lines either vertical or horizontal, the grid being on an angle, not horizontal/vertical, thicker lines, thinner lines, etc. There are many possibilities for a grid pattern that were not presented in the original disclosure.  Therefore, this is considered new matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735